DETAILED ACTION
Response to Arguments
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive.
Drawing objections are withdrawn because replacement sheets mark figure 1 as prior art.
Rejections under 35 USC § 112(a) and 35 USC § 112(b) are overcome by amendment.
Rejections under 35 USC 103
At paragraph 4 of the remarks the grounds of rejection are incorrectly stated.  The rejection is not over Taniguichi in view of Kawabata and further in view of Schaumloffel et al.  The rejection is over Applicant admitted prior art (AAPA) in view of Taniguichi in view of Kawabata and further in view of Schaumloffel et al.  
Page 8 of the remarks take the position that Taniguchi “clearly and materially differs from the present invention in that it cannot be used to calculate a particle diameter value of metal fine particles of the specific element from a sample solution signal count number of one metal fine particle of the specific element, which is obtained from the detector by introduction of the sample solution, and the standard solution sensitivity value”.  This point has been found unpersuasive because AAPA was relied upon for teaching these claimed features. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the combination of references were combined to teach the claimed invention.
The remarks next argue that Taniguchi fails to disclose the claimed nebulizer flow rate.  This not persuasive because Taniguichi was not relied upon for teaching the claimed nebulizer flow rate.  This feature is disclosed in Schaumloffel.  The remarks state that because the claimed flow rate is not disclosed in Taniguchi, that Taniguchi cannot disclose the claimed calculation steps.  This again is not persuasive because Taniguchi was not used to teach either the flow rate nor the calculation steps.  Each of these steps are disclosed by Schaumloffel and AAPA respectively.
The remarks specifically address claim 1 on page 9 by reciting “as the Examiner concedes on page 7 of the Office Action, Taniguchi fails to teach or suggest the use of a syringe pump and rather uses a peristaltic pump. In view of the above, it is urged that one skilled in the art would not have been inspired to formulate the presently claimed invention upon a reading of Taniguchi”.  Here the remarks do not address whether or not the teachings of Taniguchi would be obvious to combine with AAPA, but rather suggest Taniguchi fails to disclose the claimed calculations.  Taniguchi was not relied upon for teaching the calculation steps.  These steps are already disclosed in AAPA.
The remarks then note that there is no suggestion in Kawabata that the substitution of a peristaltic pump with a syringe pump would be desirable.  This has not been found persuasive.  Kawabata specifically teaches deficiencies in the peristaltic pump and suggests the use of a syringe pump.  Specifically, paragraph [0038] recites:
“The syringe pump is used to mix the internal standard solution, so that the mixing of the internal standard solution of the small quantity can be far more precisely adjusted than that of the prior art using the peristaltic pump”
Since Taniguchi specifically uses a syringe pump and Kawabata identifies the improved precision of the syringe pump, it would have been obvious to substitute the peristaltic pump of Taniguchi for the syringe pump of Kawabata because it would increase precision in adjusting the mixing of the internal standard solution than that of using a peristaltic pump.  (see MPEP 2143 (I) B for discussion of simple substitution rational in an obviousness conclusion).
The remarks then point to Schaumloffel as failing to disclose the claimed invention even though it does teach a flow rate of 3µL/min or less.  This point has again been found persuasive since the combination of references as a whole make obvious the claimed invention.  Moreover, Schuamuloffel was not used to teach “the entire amount should be introduced into the plasma…[[[and]] the sample to be measured and the internal sample must be introduced separately”.  Schuamuloffel was used to teach the claimed flow rate, with the same advantage as discussed in the claimed invention (i.e. 100% transport of liquid effluent to be analyzed in the plasma torch ([0008] of Schuamuloffel and [0014] of the instant published application)
The remarks have been found unpersuasive and the rejection is reiterated herein below.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art (herein AAPA, cited from the instant pre-grant publication) in view of Taniguchi (JP2016061574) (copy of publication and machine translation submitted herewith) in view of Kawabata et al. (US pgPub 2010/0276019) in view of Schaumloffel et al. (US pgPub 2009/0014640).
Regarding claim 1, AAPA teaches a method for analyzing metal fine particles in liquid by use of an inductive coupling plasma mass spectrometer ([0002]) comprising: 
a sample storage section (fig. 1, 101) for storing a sample solution to be measured ([0003]); 
a sample introduction section having a sample nebulizer (102) and a sample spray chamber (103); 
a torch section (104) for ionizing the sample by forming a plasma ([0003]); 
an interface (105) section for taking ions from the plasma ([0003]); 
a mass analysis section (106) for separating ions ([0003]); and 
a detection section (107) for detecting the separated ions ([0003]), 
wherein the inductive coupling plasma mass spectrometer is provided with a standard solution introduction apparatus comprising a standard solution storage unit for storing a standard solution containing a specific element in a known concentration ([0006], wherein the standard solution having a metal having a concentration of 10---^6 particles per mL), suctioning and discharging the standard solution (inherent to transport standard to nebulizer and torch), and a standard solution introduction passage (inherent to introduce standard solution to nebulizer and torch) introduce the standard solution into the torch section from the solution introduction unit ([0006] and figure 1), and a standard solution sensitivity value that is a specific element weight per standard solution signal intensity count is determined based on a standard solution signal intensity obtained from a detector ([0006], note weight sensitivity value weight of metal fine particles is divided by the signal intensity) and a physical amount of the introduced specific element ([0006], 1,000 particles introduced), and a particle diameter value of metal fine particles of the specific element is calculated ([0006] “particle diameter of metal fine particles in the sample solution can be calculated”) from a sample solution signal count number of one metal fine particle of the specific element (detecting the signal intensity, wherein signal intensity is the number of counts), which is obtained from the detector by introduction of the sample solution (to obtain a signal intensity, the sample solution must inherently be introduced), and the standard solution sensitivity value ([0006] “a weight sensitivity value…shows…a particle diameter of metal (A) fine particles in the sample solution can be calculated”).
AAPA differs from the claimed invention by not disclosing a syringe pump for suctioning and discharging the standard solution, and a solution introduction unit having a standard solution nebulizer and a standard solution spray chamber that are supplied with the standard solution, a standard solution introduction passage for introducing the standard solution flowing out from the standard solution spray chamber is connected to a flow passage connecting the sample introduction section to the torch section the standard solution is directly supplied to the standard solution nebulizer.
However, Taniguchi teaches a pump (fig. 1, 68) for suctioning and discharging the standard solution ([0012]), and a solution introduction unit having a standard solution nebulizer (62) and a standard solution spray chamber (63) that are supplied with the standard solution (S’), a standard solution introduction passage for introducing the standard solution flowing out from the standard solution spray chamber (passage from 63 to torch channels) is connected to a flow passage (channel between 11/14) connecting the sample introduction section (30) to the torch section (10) the standard solution is directly supplied to the standard solution nebulizer (S’ is directly supplied to 63).
Taniguichi modifies AAPA by suggesting a separate standard solution nebulizer from the sample nebulizer.
Since both inventions are directed to supplying a standard and a sample to the torch, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the two nebulizers and spray chambers because it would efficiently supply the standard and the sample because the torch would not have to be disconnected from the standard and reconnected to the sample supply after the standard was analyzed.  Moreover, separate supplies reduce risk of contamination between the standard and the sample and reduce downtime since passages are not shared and would not have to be cleaned.
The combined device differs from the claimed invention because Taniguichi teaches the pump is a peristaltic pump ([0027]).
However, Kawabata teaches substituting a peristaltic pump for a syringe pump ([0038]).
Since both inventions are directed towards a pump to supply a standard, it would have been obvious to one of ordinary skill in the art to substitute the peristaltic pump of Taniguchi for the syringe pump of Kawabata because the syringe pump may be far more precisely adjusted for a small quantity ([0038]) improving the dispensing of the standard.
The combined device further differs from the claimed invention by not disclosing 
the standard solution nebulizer at a flow rate of 3 µL/min or less.

	However, Schaumloffel et al. teaches a nebulizer (fig. 1) operating at a flow rate of 3 µl/min or less ([0016]).
Schaumloffel et al. modifies the combined device by suggesting the claimed flow rate.
Since both inventions are directed towards nebulizers, it would have been obvious to one of ordinary skill in the art to modify the standard solution nebulizer to operate at a flow rate of 3 µL/min or less because it would allow for 100% transport of a liquid effluent to be analyzed into the plasma torch ([0008]).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art fails to disclose or reasonably suggest:
“calculating the number of specific element metal fine particles contained in the sample solution from the number of specific element metal fine particles obtained from the detector by introducing a sample solution to be measured into the torch section from the sample introduction section using the transmission efficiency of the sample spray chamber, and calculating a total weight of specific element metal fine particles contained in the sample solution from a total integrated value of specific element metal fine particle signal intensities obtained from the detector by introduction of the sample solution, the standard solution sensitivity value and the transmission efficiency of the spray chamber, and calculating a metal fine particle concentration of the sample solution from a sample solution introduction rate obtained from a flow rate detection unit provided between the sample storage section and the sample introduction section, and the calculated total weight of specific element metal fine particles” in combination with the limitations of claims 1-2. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881